t c memo united_states tax_court medical weight control specialist petitioner v commissioner of internal revenue respondent docket no filed date kevan p mclaughlin for petitioner michael s hensley for respondent memorandum opinion swift judge this matter is before us on respondent’s motion to dismiss for lack of jurisdiction under rule a unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner was incorporated in california in date its corporate privileges were suspended by the state of california in date pursuant to cal rev tax code sec west for failure to pay state taxes on date respondent mailed to petitioner a notice_of_deficiency determining income_tax deficiencies penalties and additions to tax as follows year deficiency dollar_figure big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number big_number dollar_figure big_number big_number on date petitioner filed a petition in this court challenging respondent’s above determinations on date respondent filed a motion to dismiss the petition for lack of jurisdiction alleging petitioner lacked the capacity to sue at the time the petition was filed on may and respectively the california franchise tax board issued to petitioner a certificate of revivor and a certificate of relief from contract voidability discussion 114_tc_268 aff’d 22_fedappx_837 9th cir bears a striking similarity to the case at hand david dung le m d inc involved a corporation which filed a petition in this court at a time when its corporate powers rights and privileges were suspended by the state of california for failure to pay income_tax in david dung le m d inc the taxpayer obtained a revival of its corporate powers rights and privileges after the 90-day period for filing the petition for redetermination of the deficiency had passed see sec_6213 the court in david dung le m d inc held that it lacked jurisdiction over the case it concluded that under california law a suspended corporation cannot prosecute or defend an action while it is suspended see cmty elec serv of l a inc v nat’l elec contractors ass’n inc 869_f2d_1235 9th cir abrogated on other grounds by 914_f2d_1136 9th cir united_states v dollar_figure acres of land more or less situated in mariposa cnty state of cal 791_f2d_666 9th cir as a result we held in david dung le m d inc that the corporate taxpayer lacked the capacity to file a valid petition that would confer jurisdiction over the matter on this court see david dung le m d inc v commissioner t c pincite the only difference between david dung le m d inc and the present case even alleged by petitioner herein is that petitioner herein received a certificate of relief from contract voidability from the california franchise tax board however that relief applies only to contracts entered into that have not been rescinded and a ny sale transfer or exchange of real_property in california during the period in which the corporation is not qualified to do business cal rev tax code sec c a and b west the filing of a petition for redetermination of a federal tax_deficiency neither is contractual nor involves the sale of land in california this court’s jurisdiction is statutory not contractual and a party may not confer jurisdiction on this court by agreement or concession see 67_tc_721 see also am airlines inc v commissioner t c ___ ___ slip op pincite date the receipt therefore by petitioner of a certificate of relief from contract voidability by the plain language of california law does not affect the application of david dung le m d inc to the present case without a difference of material fact respondent’s motion to dismiss must be granted unless we are to ignore or overturn david dung le m d inc a departure from that precedent would be especially imprudent given that it was appealed to and affirmed by the court_of_appeals for the ninth circuit and both this court and the court_of_appeals have recently cited it as controlling precedent in holding that a revived california corporation may not retroactively validate the filing of a petition that occurred during the suspension of its corporate powers and where the revival did not occur until after the period for timely filing the petition see 523_fedappx_455 9th cir 140_tc_210 petitioner argues that california law distinguishes between procedural and substantive acts and allows the revival of corporate powers to validate procedural acts undertaken during a suspension of corporate powers see benton v cnty of napa cal rptr ct app a number of california courts have relied on a procedural substantive distinction to allow a revived california corporation to continue a lawsuit filed at a time when a corporation was suspended see peacock hill ass’n v peacock lagoon constr co cal rptr traub co v coffee break serv inc cal rptr further california courts have allowed a corporation to maintain an appeal filed at a time when the corporation was suspended if the corporation later obtained a certificate of revivor even if the corporation did not obtain the certificate until after the statutory period in which the appeal could have been timely filed see bourhis v lord cal rptr 3d aba recovery servs inc v konold cal rptr ct app however california courts have been equally clear that statutes of limitations create substantive defenses which cannot be prejudiced by corporate revival see bourhis cal rptr 3d welco constr inc v modulux inc cal rptr petitioner contends that the timely filing requirement of sec_6213 is procedural and is not intended to be a true statute_of_limitations to the contrary this court lacks jurisdiction regardless of whether the day limitation of sec_6213 is to be regarded as a true statute_of_limitations although sec_6213 provides a taxpayer may file a petition with the tax_court within the 90-day period this language is to be viewed in the light of the sec_7421 proscription of any suit in any court by any person for the purpose of restraining the assessment or collection of any_tax cal rev tax code sec 23305a west provides that corporate revival shall be without prejudice to any_action defense or right which has accrued by reason of the original suspension or forfeiture thus even if sec_6213 is not to be viewed as a statute_of_limitations under the above california law limitation on corporate revival sec_6213 still serves as a limitation on subject-matter jurisdiction and either party or the court sua sponte may question jurisdiction at any time see 78_tc_215 unlike a traditional statute_of_limitations the 90-day period of sec_6213 generally cannot be tolled or extended see 250_f2d_170 5th cir 33_tc_868 jurisdictional statutes such as sec_6213 are conditions on the waiver of the federal government’s sovereign immunity and must be strictly construed see 476_us_467 sec_6213 provides that a petition may be filed by the taxpayer during the 90-day period petitioner’s suspension under cal rev tax code sec deprived it of the capacity to sue under sec_6213 and prevents its corporate revival from prejudicing respondent’s defense of lack of subject matter jurisdiction cases allowing revived corporations to continue prosecuting lawsuits filed at times when the corporations were suspended involve cases in courts of general our interpretation of the california corporate revival statute is supported by the fact that the court of federal claims has held that a suspended california corporation could not maintain an otherwise timely filed claim under the contract disputes act u s c sec if the corporation was suspended under local law when it filed its claim and did not obtain a certificate of revivor until after the period of limitations for filing the claim had expired see computer prods int’l inc v united_states cl_ct jurisdiction and claims that were not barred by a statute_of_limitations or other statutory restriction see eg peacock hill ass’n cal rptr pincite lastly petitioner argues that public policy and equity compel a holding that would allow this case to go forward however this court is a court of limited jurisdiction and as such it lacks general equitable powers see 101_tc_140 we lack the authority to relieve petitioner from the clear jurisdictional requirement of sec_6213 see rich v commissioner f 2d pincite because petitioner lacked the capacity to petition this court during the day period provided by sec_6213 this court lacks jurisdiction over this case respondent’s motion to dismiss for lack of jurisdiction will be granted an appropriate order of dismissal for lack of jurisdiction will be entered
